DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a roller on which the display panel and the back cover are wound or unwound, the roller being configured by a first flat portion, a second flat portion, and a curved portion, wherein when the display panel and the back cover are fully wound around the roller, the at least one flexible film is disposed so as to correspond to the first flat portion and the printed circuit board is disposed so as to correspond to the second flat portion.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a first cover unit into which the at least one flexible film, a part of the back cover corresponding to the at least one flexible film, and a part of the display panel corresponding to the at least one flexible film are inserted;  a second cover unit into which the printed circuit board and another part of the back cover 
Examiner Remarks:  The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847